MEMORANDUM ***
Kimberly Torres appeals her conviction for conspiracy to import and conspiracy to distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1), 846, 952, 960, and 963.
1. Torres’ confession that she was involved in a conspiracy to smuggle marijuana into the United States was sufficiently corroborated by independent and inculpatory evidence, including that Torres was the sole driver and occupant of a vehicle that belonged to someone else and that contained 26.60 kilograms of marijuana. See United States v. Lopez-Alvarez, 970 F.2d 583, 592-93 (9th Cir.1992). Accordingly, the district court did not err in denying Torres’ motion for acquittal under Federal Rule of Criminal Procedure 29(a) claiming insufficient evidence. See Lopez-Alvarez, 970 F.2d at 593.
2. Torres’ prior marijuana smuggling conviction was sufficiently similar to the charged offenses to be admissible under Federal Rule of Evidence 404(b). See United States v. Romero, 282 F.3d 683, 688 (9th Cir.2002). The danger of any prejudice with respect to consideration of Torres’ prior conviction as it related to the conspiracy charges was minimized by the district court’s limiting instruction that the evidence of the prior conviction could be considered as to the importation and possession counts, “and for no other purpose.” See id. at 688 n. 1.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.